MORROW, P. J.
The offense is the unlawful possession of potable liquor containing in excess of one per cent, of alcohol by volume, as defined by article 667, P. O. 1925; penalty assessed at confinement in the penitentiary for one year.
The purported statement of facts cannot be considered for the reason that it does not bear the certificate of the trial judge. See R. S. 1925, chap. 11, title 42, art. 2243; article 760, C. C. P. 1925. See, also, Hall v. State (Tex. Cr. App.) 40 S.W.(2d) 85.
There are no legal questions presented by bills of exception or otherwise, and no errors have been pointed out or perceived.
The judgment is affirjned.